NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0531n.06
                            Filed: August 28, 2008

                                           No. 07-3063

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                         )
                                                  )
       Plaintiff-Appellee,                        )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
MICHAEL W. MEEKS,                                 )   NORTHERN DISTRICT OF OHIO
                                                  )
       Defendant-Appellant.                       )
                                                  )
                                                  )

Before: KENNEDY, GILMAN and GIBBONS, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Pursuant to a plea agreement, defendant-

appellant Michael W. Meeks pled guilty to one count of receiving and distributing child pornography

and one count of possession of child pornography. Prior to his trial, the district court denied his

motion to suppress. The district court sentenced Meeks to 80 months incarceration, followed by 10

years of supervised release with standard and special conditions. He appeals the denial of his motion

to suppress, the conditions of his supervised release, and the length of his sentence as exceeding a

“mandatory sentence.” For the following reasons, we affirm the judgment of the district court.

                                                 I.

       In November 2002, a complainant in Denmark reported to the Federal Bureau of

Investigation’s (“FBI”) internet website that the Yahoo! group Muels_Playschooool was being used
to transmit child pornography. The complainant runs an electronic mail message (“e-mail”) service

and discovered the group while servicing the account of a client who sent and received e-mails from

the group. The complainant voluntarily provided the FBI with three compact discs that contained

more than three thousand e-mail messages from the client’s account, software to view the e-mails

and associated attachments, and instructions on how to install the software. The FBI conducted an

investigation. It determined “that the name of the group had changed more than once during the

existence of the group, but that the ListID remained constant.”1 For example, the group name

Muels_Playschooool had been changed to Muels_Playdays, but the ListID remained 4453502.

        The FBI was not able to access the group directly because membership in the group was by

invitation only. It obtained a search warrant to Yahoo!, Inc., and shortly after it received the results,

Yahoo shut down the group. The FBI reviewed the evidence to identify persons in the United States

who transmitted child pornography. It obtained registration information for some members of the

group and photographs and e-mails that had been posted in the group.

        One of the identified group members used the e-mail address ledbootz75@yahoo.com. On

October 26, 2002, four separate e-mails, each entitled “Our Girl Kate,” were sent to the group by

ledbootz75@yahoo.com. Each e-mail contained three images of a prepubescent female wearing an

oversized fishnet blouse which exposed her lower body. Each image also was titled, “Russian

Lolitas. Professional Series.” Each image listed an internet address, russianlolitas.net.

        On November 18, 2002, ledbootz75@yahoo.com sent the group three additional e-mail

messages. One e-mail contained three images of a prepubescent female wearing an oversized shirt

and underwear that was loose enough to reveal her chest and genital areas. Each of the other two


        1
            A ListID is a unique number attached to a Yahoo! group.

                                                   2
e-mails contained three images of a prepubescent female wearing oversized underwear; the female

in each image was lying on her side on a blanket or lying or sitting on a blanket with her legs opened.

Each of these nine images was titled “GENJA.”

       The FBI tracked the internet protocol (“IP”) address2 used by ledbootz75@yahoo.com. Level

3 Communications, a company that purchases blocks of IP addresses and resells them to other

companies that allocate individual IP addresses to individual clients, leased the IP address to SBC

Global. SBC Global, an internet service provider, assigned the IP address to Dora A. Meeks, who

had a username hootbomb@sbcglobal.net. Hootbomb@sbcglobal.net accessed the internet, logged

into the ledbootz75@yahoo.com account, and sent images of child pornography interstate through

Yahoo! services in Santa Clara, California. SBC identified the owner of the hootbomb account as

Dora A. Meeks, 65934 Endley Road, Cambridge, Ohio 43725 (“Endley residence”), telephone

number (216) 251-6824, with an enrollment date of September 10, 2002. The person who created

the ledbootz75@yahoo.com e-mail account identified himself as Jimmy Gent, Cleveland, Ohio

44102, a male carpenter born on May 19, 1979, information that was not verified prior to creation

of the account. The FBI was unable to locate a Jimmy Gent with that date of birth.

       After reviewing the images and an attached affidavit, Judge James L. Graham issued a search

warrant for Dora Meeks’s residence. On June 11, 2003, the FBI executed the search warrant and

interviewed Dora Meeks. The FBI confirmed that Dora Meeks paid for the internet service but

learned that it was provided to her other residence, 10605 Manoa Avenue, Brooklyn, Ohio 44144,




       2
        An IP address is issued by an internet service provider and is a number assigned to a specific
transmission line such as a telephone or cable through which a computer accesses the internet.

                                                  3
(“Manoa residence”) where her son Michael Meeks resided. The FBI confirmed that the internet

account at the Manoa residence was still active.

       Also on June 11, 2003, the FBI conducted surveillance on the Manoa residence and

confirmed that Michael Meeks resided there.3 On that same date, Magistrate Judge Jack B. Streepy

issued a search warrant for computer equipment at the Manoa residence. The FBI executed the

search warrant on the Manoa residence on June 11, 2003. In a basement bedroom in the residence

that contained some of Michael Meeks’s personal documents, agents found a computer monitor,

printer, scanner, and keyboard. Agents did not find a central processing unit (“CPU”) containing a

hard drive. The answering machine contained several messages from a female asking Michael

Meeks to answer the telephone because she was worried about him.

       One item seized during the search was a notebook of five-by-eight-inch index cards

containing detailed notes of e-mail addresses, passwords, and names of albums containing pictures

and movies. The names of the directories and files included “Sweet Lolita Sisters,” “4yr-bj,” “Reel

Kiddy Mov_Vicky_Sucking,” “dad eats tiny,” and “4 yo cummouth.” The notebook referenced a

series of images it identified as “Genja.” It contained references to the ledbootz75@yahoo.com e-

mail account and to other e-mail addresses containing ledbootz followed by different numbers along

with passwords to these other e-mail accounts. The notebook also referred to eleven accounts on an

internet site, PhotoIsland.com, a website that provides free online photography storage for up to ten

megabytes of storage space per account. FBI Special Agent Brian Vigneaux accessed the accounts




       3
       Brian Vigneaux provided an affidavit along with the application for a search warrant for the
Manoa residence. The above facts were all contained in the affidavit.

                                                   4
and changed the passwords in order to secure the evidence before obtaining a search warrant – but

he did not conduct a search of the contents of the accounts.

       Fifteen floppy discs were seized from the bedroom cabinet. Two discs contained a series of

32 pictures entitled “Gege” that appeared to be sexually explicit images of a young girl. The seized

notebook contained a reference to “Gege” as a series associated with one of Meeks’s e-mail

addresses.

       The seized notebook also contained references to e-mail addresses and passwords where

Meeks stored pictures and movies, including Yahoo! accounts MilesBeyond_440 and

Milesbeyond_led. Although he did not conduct a search, Vigneaux accessed the accounts and

changed the passwords in order to secure the evidence. The seized notebook also listed multiple

Yahoo! e-mail addresses and accounts that did not specify whether they were Yahoo! accounts.

Many of the e-mail addresses had what appeared to be photo albums linked to them.

       On June 24, 2003, Magistrate Judge Streepy issued a search warrant for ArcSoft, Inc., the

Fremont, California based internet service that controlled PhotoIsland.com. The search warrant was

for Meeks’s eleven accounts at PhotoIsland.com. That same day, Magistrate Judge Streepy issued

a search warrant to Yahoo!, Inc. for accounts associated with Michael Meeks.

       In response to the search warrant, on July 9, 2003, Yahoo! provided Vigneaux with e-mail

and IP history contents of the accounts. This information showed that Meeks was the group owner4

of multiple Yahoo! groups. On August 14, 2003, Magistrate Judge Streepy issued a search warrant




       4
          When a user creates a Yahoo! group, that person becomes the group owner. The owner can
restrict or close group membership, invite members to join the group, ban members from joining the
group, limit accessibility to the group, and control the group’s administration.

                                                 5
to Yahoo! for the briefcase contents of the groups, including the picture files associated with the

Yahoo! group accounts.

       An analysis of the floppy discs seized at Michael Meeks’s residence and 16 online accounts

revealed 765 files containing child pornography. Five files contained images of child pornography

with identified victims. At least three files depicted children being penetrated or in bondage.

       An indictment charged Meeks with one count of receiving and distributing material involving

the sexual exploitation of minors (18 U.S.C. § 2252(a)(2)), one count of possession of material

involving the sexual exploitation of minors (18 U.S.C. § 2252(a)(4)(B)), one count of receiving and

distributing child pornography (18 U.S.C. § 2252A(a)(2)), and one count of possession of child

pornography (18 U.S.C. § 2252(a)(5)(B)).

       Meeks filed a motion to suppress the evidence seized during the search of the Manoa

residence. The district court held a suppression hearing. The district court denied Meeks’s motion

to suppress. The district court clarified that it was not relying on the determinations made by Judge

Graham. The district court read the affidavit and concluded that it was sufficient to establish

probable cause. The owner of the account had been traced to Dora Meeks who told authorities that

the account was in her name but the feed went to the Manoa residence where her son resided.

Although this evidence was probably sufficient, the district court noted that authorities also

established that Michael Meeks lived at the Manoa residence. The district court concluded that the

description of the images and their titles could be viewed as pornographic. The district court stated:

       And I conclude that there was probable cause for the search for all the reasons stated,
       both because it’s clear cut to me that the information they received that they thought
       was pertinent to the Southern District was pertinent to the Northern District and was
       involved in the affidavit, and was put in the affidavit. And two, because the images
       depicted were such that the magistrate was entitled to conclude for purposes of


                                                  6
       deciding whether to issue a search warrant that that was pornographic activity or was
       pornographic, the items depicted were pornographic in nature.

       Meeks pled guilty to one count of receiving and distributing child pornography and one count

of possession of child pornography. Pursuant to the plea agreement, Meeks generally waived his

right to appeal. But he preserved the right to appeal “(a) any punishment in excess of the statutory

maximum; (b) any sentence to the extent it exceeds the maximum of the sentencing range

determined under the advisory Sentencing Guidelines in accordance with the sentencing stipulation

in this agreement, using the Criminal History Category found applicable by this Court; (c) this

court’s order, dated April 13, 2005, denying Defendant’s motion to suppress evidence.”

       The district court sentenced Meeks to 80 months incarceration, followed by 10 years of

supervised release with standard and special conditions, and ordered Meeks to pay a $200 special

assessment. Meeks filed a timely notice of appeal.


                                                 II.

                                                A.

       “The district court’s factual findings on a motion to suppress are reviewed for clear error and

its legal determinations are reviewed de novo.” United States v. Martin, 526 F.3d 926, 936 (6th Cir.

2008) (citation omitted). Whether probable cause to issue a warrant was present is also reviewed

de novo. United States v. Garcia, 496 F.3d 495, 502 (6th Cir. 2007). The court reviews the evidence

“in a light most likely to support the decision of the district court.” United States v. Frazier, 423
F.3d 526, 531 (6th Cir. 2005).

       The Fourth Amendment states, in relevant part, that “no Warrants shall issue, but upon

probable cause, supported by Oath or affirmation. . . .” U.S. Const. amend. IV. Probable cause is


                                                 7
“a fair probability that contraband or evidence of a crime will be found in a particular place.” Illinois

v. Gates, 462 U.S. 213, 238 (1983). Whether probable cause is present is determined by examining

the totality of the circumstances “to make a practical, commonsense” determination of whether

probable cause is present. Id. We “ensure that the [judge] had a substantial basis for . . .

conclud[ing] that probable cause existed” Id. at 238-39 (internal quotation marks and citation

omitted). “A [judge’s] determination of probable cause is afforded great deference by the reviewing

court and should only be reversed if arbitrarily made.” United States v. Johnson, 351 F.3d 254, 258

(6th Cir.2003) (internal quotation marks and citation omitted). We “review the sufficiency of the

affidavit in a commonsense, rather than hypertechnical manner.” Id. (quoting United States v.

Greene, 250 F.3d 471, 479 (6th Cir. 2001)).

                                                   1.

        Meeks argues that Vigneaux’s affidavit failed to allege sufficient probable cause to search

the Manoa residence. Specifically, he argues that “[t]here was nothing alleged in the affidavit which

would indicate that anything illegal or unlawful would be found at the Manoa Avenue residence.”

        “For a search warrant to be valid, the place to be searched must be connected to the crime

alleged.” United States v. Wagers, 452 F.3d 534, 539 (6th Cir. 2006). The affidavit established that

ledbootz75@yahoo.com sent e-mail messages through the internet on October 26, 2002, and

November 18, 2002, that combined contained 21 images of minors engaged in sexually explicit

conduct.     The affidavit established that the FBI tracked the IP address used by

ledbootz75@yahoo.com, which Level 3 Communications leased to SBC Global. SBC Global, an

internet service provider, assigned the IP address to Dora A. Meeks, who had a username

hootbomb@sbcglobal.net. It stated that hootbomb@sbcglobal.net accessed the internet, logged into


                                                   8
the ledbootz75@yahoo.com account, and sent images of child pornography interstate through

Yahoo! services. SBC identified the owner of the hootbomb account as Dora A. Meeks, 65934

Endley Road, Cambridge, Ohio 43725, telephone number (216) 251-6824, with an enrollment date

of September 10, 2002.

        The affidavit also linked the Manoa residence to the investigation. It stated that on June 11,

2003, the FBI executed the search warrant on the Endley residence and interviewed Dora Meeks.

The FBI confirmed that Dora Meeks paid for the internet service but learned that it was provided to

her other residence, 10605 Manoa Avenue, Brooklyn, Ohio 44144, where her son Michael Meeks

resided. The FBI confirmed that the internet account at the Manoa residence was still active. Also

on June 11, 2003, the FBI conducted surveillance on the Manoa residence and confirmed that

Michael Meeks resided there.

        In United States v. Terry, e-mail messages containing child pornography were intercepted

and traced to an AOL account, skippie4u. 522 F.3d 645, 647 (6th Cir. 2008). The account was one

of three accounts traced to the master account of Roy Terry, 10 Township Avenue, Cincinnati, Ohio.

Id. The skippie4u account was actually registered to Roy’s son, Brent Terry. Id. When a search

warrant was executed at the Township Avenue residence, investigators learned from Roy Terry that

Brent Terry lived at 16 Walnut Street, Cincinnati, Ohio, where he had a computer and accessed the

skippie4u account. Id. Investigators obtained and executed a search warrant for the Walnut Street

residence. Id. Brent Terry moved to suppress evidence seized at the Walnut Street residence,

arguing that there was an insufficient nexus connecting the intercepted child pornography images

to his home computer. Id. at 648. We concluded that probable cause existed, stating that “the

district court did not err in concluding that ‘as a matter of plain common sense, if . . . a pornographic


                                                   9
image has originated or emanated from a particular individual’s email account, it logically follows

that the image is likely to be found on that individual’s computer or on storage media associated with

the computer.’” Id. We relied upon evidence that (1) the skippie4u account sent images containing

child pornography, (2) Brent Terry was the registered user of the account, (3) Brent Terry lived at

16 Walnut Street at the time that he sent the e-mails, and (4) Brent Terry had a home computer

through which he accessed the skippie4u account. Id.

       As the warrant here contained the same type of evidence, the evidence is sufficient to

establish probable cause in connection with the Manoa residence. The affidavit traced the

ledbootz75@yahoo.com account and linked the IP address to the Endley residence. Dora Meeks told

investigators that the account – which investigators confirmed was active – was actually in use at

the Manoa residence, where investigators confirmed that Michael Meeks resided. This established

“a fair probability that contraband or evidence” of child pornography would be found at the Manoa

residence. See Gates, 462 U.S. at 238; see also Wagers, 452 F.3d at 540 (“The evidence in our case

connecting the defendant, his computer, his IP address, and his home to the offense is considerably

stronger, particularly where the criminal activity (viewing child pornography) is much more tied to

a place of privacy, seclusion, and high-speed Internet connectivity (e.g. a home or office) than the

storing of drugs (which can take place in a car, a ditch, a hole in the ground, etc.”).5 We therefore

conclude that the affidavit established probable cause to search the Manoa residence.



       5
        Meeks cites several cases involving confidential informants in cases outside the child
pornography context in support of his argument that there was no probable cause to search the
Manoa residence. See, e.g., United States v. Weaver, 99 F.3d 1372, 1377-80 (6th Cir. 1996) (drugs);
United States v. Leake, 998 F.2d 1359, 1365 (6th Cir. 1993) (drugs). Here, however, there was no
such informant. While a person in Denmark notified the FBI of the Muels_Playschooool site, the
FBI conducted an investigation in order to connect Meeks to the site.

                                                 10
                                                   2.

       Meeks also argues that nothing in the affidavit falls within the definition of child

pornography, including a description “of a prepubescent female ‘wearing only an oversized, fishnet

blouse thereby exposing her lower body,’” because it was not an image of a minor engaged in

sexually explicit conduct, as defined in 18 U.S.C. § 2256. Meeks does not cite any cases in support

of his argument.

       Judge Graham reviewed the actual images, determining they were sexually explicit images

involving minors before issuing a warrant for the Endley residence. Magistrate Judge Streepy

reviewed Vigneaux’s affidavit, which included descriptions of the images and a statement that Judge

Graham had determined that they were child pornography, before determining probable cause existed

to search the Manoa residence.

       In denying the motion to suppress, the district court clarified that it was not relying on the

determinations made by Judge Graham but instead read the affidavit and concluded that it was

sufficient to establish probable cause. The district court concluded that the description of the images

and their titles could be viewed as pornographic. The district court stated, in relevant part:

       And I conclude that there was probable cause for the search . . . because the images
       depicted were such that the magistrate was entitled to conclude for purposes of
       deciding whether to issue a search warrant that that was pornographic activity or was
       pornographic, the items depicted were pornographic in nature.

       According to 18 U.S.C. § 2256, a minor is a person under the age of eighteen, and sexually

explicit conduct includes, among other things, “lascivious exhibition of the genitals or pubic area

of any person.” Id. § 2256(1), (2)(A)(v). The descriptions of the images, along with their titles and

other information stated in the affidavit, were sufficient to establish probable cause as they described



                                                  11
lascivious images of the genitals or pubic areas of minors. For example, the email entitled “Our Girl

Kate,” contained images entitled, “Russian Lolitas. Professional Series.” A Lolita is a “seductive

adolescent girl.” The American Heritage Dictionary of the English Language, Fourth Edition.

Retrieved from Dictionary.com website. The use of the term “Russian Lolitas,” along with the

reference to “Our Girl Kate,” and the description of the images of a prepubescent female wearing

an oversized fishnet blouse which exposed her lower body were sufficient to establish probable cause

of child pornography. Similarly, the descriptions of a prepubescent female wearing an oversized

shirt and underwear that was loose enough to reveal her chest and genital areas and of a prepubescent

female wearing oversized underwear while either lying on her side on a blanket or lying or sitting

on a blanket with her legs opened are not poses one would expect a young girl to be in and are

suggestive of child pornography. The affidavit established probable cause that child pornography

would be found.

                                                   3.

        Meeks argues that the search warrant was overbroad and did not describe the things to be

seized, in violation of the Fourth Amendment.6 The warrant was for computer-related equipment,

discs, records, and notes and diaries related to child pornography. “A search warrant must

particularly describe the things to be seized, but the description, whose specificity will vary with the

circumstances of the case, will be valid if it is as specific as the circumstances and the nature of the

activity under investigation permit.” Guest v. Leis, 255 F.3d 325, 336 (6th Cir. 2001) (internal


        6
         Meeks asserts that “the command of the search warrant did not authorize the computer itself
to be searched or downloaded.” Given that agents did not find a central processing unit (“CPU”)
containing a hard drive during the search, this argument is moot. Furthermore, in support of this
portion of his argument, Meeks cites Warshak v. United States, which has been vacated. 490 F.3d
455 (6th Cir. 2007), reh’g en banc granted, opinion vacated Oct. 9, 2007.

                                                  12
quotation marks and citation omitted). Here, the warrant described computer equipment and

computer-related materials, which is as specific as the circumstances allowed, given the information

investigators had. The notebook and the computer discs are within the realm of the search warrant.

To the extent Meeks argues that the search warrant did not cover the contents of the PhotoIsland.com

and Yahoo! accounts, Vigneaux accessed the accounts to change the passwords but did not peruse

their contents until he obtained separate search warrants. Meeks’s Fourth Amendment rights were

not violated.

                                                 4.

       Meeks argues that the warrant infringed on his First Amendment rights because his

computer- related items were seized without a prior adversary hearing, citing Stanford v. Texas, 379
U.S. 476, 485 (1965) (“In short, what this history indispensably teaches is that the constitutional

requirement that warrants must particularly describe the ‘things to be seized’ is to be accorded the

most scrupulous exactitude when the ‘things’ are books, and the basis for their seizure is the ideas

which they contain.”). The same probable cause standard applies when the First Amendment is

implicated as applies when there is no First Amendment concern, i.e., there is no heightened

standard. New York v. P.J. Video, Inc., 475 U.S. 868, 875 (1986) (“We think, and accordingly hold,

that an application for a warrant authorizing the seizure of materials presumptively protected by the

First Amendment should be evaluated under the same standard of probable cause used to review

warrant applications generally.”) Furthermore, child pornography is not protected by the First

Amendment. New York v. Ferber, 458 U.S. 747, 764-66 (1982). Thus, we conclude that there was

no violation of Meeks’s First Amendment rights.

                                                 5.


                                                 13
       Meeks argues that information obtained during the search “was then used to obtain additional

search warrants for other services,” resulting in an illegal search that must be suppressed. To the

extent that Meeks is referring to the notebook containing user names and passwords, it was not

illegally obtained and fell within the realm of the search warrant. Thus, subsequent warrants

obtained to access PhotoIsland and Yahoo! accounts need not be suppressed.

                                                 B.

       Meeks appeals the conditions of supervised release imposed and the length of his sentence.

The government argues that, pursuant to the plea agreement, he waived his right to appeal these

aspects of his sentence.

       “This Court reviews the question of whether a defendant waived his right to appeal his

sentence in a valid plea agreement de novo.” United States v. Murdock, 398 F.3d 491, 496 (6th Cir.

2005) (citation omitted).

       “It is well settled that a defendant in a criminal case may waive his right to appeal his

sentence in a valid plea agreement.” United States v. Smith, 344 F.3d 479, 483 (6th Cir. 2003). “The

sine qua non of a valid waiver is that the defendant enter into the agreement knowingly and

voluntarily.” United States v. Fleming, 239 F.3d 761, 764 (6th Cir. 2001). A defendant “may waive

constitutional or statutory rights then in existence as well as those that courts may recognize in the

future.” United States v. Bradley, 400 F.3d 459, 463 (6th Cir. 2005), cert. denied, 546 U.S. 862

(2005). “When a defendant waives his right to appeal his sentence in a valid plea agreement, this

Court is bound by that agreement and will not review the sentence except in limited circumstances.”

Smith, 344 F.3d at 483 (citation omitted).




                                                 14
        Pursuant to the plea agreement, Meeks generally waived his right to appeal. The plea

agreement stated, in relevant part:

        Defendant acknowledges having been advised by counsel of Defendant’s rights, in
        limited circumstances, to appeal the conviction or sentence in this case, including the
        appeal right conferred by 18 U.S.C. § 3742, and to challenge the conviction or
        sentence collaterally through a post-conviction proceeding, including a proceeding
        under 28 U.S.C. § 2255. Defendant expressly waives those rights, except as reserved
        below. Defendant reserves the right to appeal (a) any punishment in excess of the
        statutory maximum; (b) any sentence to the extent it exceeds the maximum of the
        sentencing range determined under the advisory Sentencing Guidelines in accordance
        with the sentencing stipulation in this agreement, using the Criminal History
        Category found applicable by this Court; (c) this court’s order, dated April 13, 2005,
        denying Defendant’s motion to suppress evidence. Nothing in this paragraph shall
        act as a bar to the Defendant perfecting any legal remedies Defendant may otherwise
        have on appeal or collateral attack respecting claims of ineffective assistance of
        counsel or prosecutorial misconduct.

Meeks initialed the page containing the waiver. His initials indicate that he was aware of the waiver

at the time he entered into his plea agreement. He also signed the plea agreement, which stated that

he had read the entire agreement and discussed it with his attorney. The plea agreement explicitly

explained that initialing each page indicated that Meeks “read, understood, and approved the

provisions on that page” and that he entered into the plea agreement voluntarily.

        Furthermore, at his change-of-plea hearing, Meeks indicated that he had read the plea

agreement, had discussed it with his attorney, and had had his questions about it answered. At the

hearing, the government indicated that Meeks had waived his right to appeal, other than punishment

in excess of the statutory maximum and the denial of the motion to suppress. Furthermore, the

district court stated:

        No Defendant can waive ineffective assistance of counsel or prosecutorial conduct
        [sic], and you did not waive your right to appeal or your right to appeal my ruling,
        which denied your motion to suppress in this case. You didn’t waive that, but as Mr.



                                                  15
       Mancino probably explained, you waived most of your appeal rights, including
       collateral attack rights. Do you understand that?

Meeks responded, “Yes.” The district court found that Meeks’s plea of guilty was knowing and

voluntary.

       In the plea agreement, Meeks stipulated that the statutory maximum sentence was 20 years

for the count of receiving and distributing child pornography with a mandatory minimum sentence

of 5 years and that the statutory maximum sentence was 10 years for possession of child

pornography. Furthermore, each count carried a maximum term of supervised release of life. He

further stipulated to special conditions of supervised release. Meeks’s sentence of 80 months

incarceration, followed by 10 years of supervised release with standard and special conditions, is not

in excess of either the statutory maximum or the sentencing range pursuant to the Sentencing

Guidelines for offense level 28 and criminal history category I (78 to 97 months). Because Meeks

voluntarily and knowingly entered into a plea agreement in which he waived his right to appeal, he

waived the right to appeal his sentence and the conditions of supervised release.

                                                 III.

       For the foregoing reasons, we affirm the judgment of the district court.




                                                 16